PER CURIAM.
Appellant questions the correctness of the final judgment awarding her certain personal injury protection benefits provided for by appellee, Industrial Fire & Casualty Insurance Company. She further complains of the trial court’s inadequate award to her of attorney’s fees.
We have carefully considered both points in the light of the record on appeal, briefs and arguments of counsel and have concluded that appellant has failed to demonstrate reversible error. Therefore, the judgment and order appealed is affirmed.
Affirmed.